Case 1:20-cv-03859-RMB-SAK Document 41 Filed 07/16/20 Page 1 of 3 PageID: 487



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

  ACTELION PHARMACEUTICALS, LTD
  et al.,

                              Plaintiff,     Civil No. 20-3859-RMB-KMW

                v.

  MSN PHARMACEUTICALS INC., et
  al.,

                              Defendants.


                                    SCHEDULING ORDER

          This Scheduling Order confirms the directives given to
counsel during the telephone Initial Conference held pursuant to
Rule 16, Federal Rules of Civil Procedure on July 16, 2020; and
the Court noting the following appearances: Keith J. Miller,
Esquire, Bruce M. Wexler, Esquire, Aaron Selikson, Esquire, and
Susan E. Spencer, Esquire, appearing on behalf of the plaintiff;
and Anandita Vyakarnam, Esquire, appearing on behalf of defendant
MSN; and Lauren B. Cooper, Esquire, and Myoka Goodin, Esquire,
appearing on behalf of defendant Zydus; and Kevin M. Capuzzi,
Esquire, and Michael S. Weinstein, Esquire, appearing on behalf of
defendant Alembic; and for good cause shown:

              IT IS this 16th day of July, 2020, hereby ORDERED:


                     Event
                                                           Date

   Rule 16 Conference                             July 16, 2020 Th at 10:30 AM


   Parties to exchange Initial Disclosures             July 23, 2020 Th

   Plaintiffs to serve “Disclosure of
   Asserted Claims” pursuant to L. Pat. R.             July 23, 2020 Th
   3.6(b)
Case 1:20-cv-03859-RMB-SAK Document 41 Filed 07/16/20 Page 2 of 3 PageID: 488




                    Event
                                                         Date

   Parties to submit Proposed Discovery
   Confidentiality Order pursuant to L.             July 30, 2020 Th
   Pat. R. 2.2

   Defendants to serve “Invalidity
   Contentions” and “Non-Infringement
   Contentions,” and to produce                   September 18, 2020 F
   underlying documents pursuant to L.
   Pat. R. 3.6(c)-(f)

   Plaintiffs to serve “Disclosure of
   Infringement Contentions” and
   “Responses to Invalidity Contentions,”         December 11, 2020 F
   and produce underlying documents
   pursuant to L. Pat. R. 3.6(g)-(i)

   Parties to exchange claim terms to be
                                                  December 23, 2020 W
   construed pursuant to L. Pat. R. 4.1(a)

   Telephone Status Conference with
   the Court. All counsel shall dial 1-
   888-684-8852 to connect to the call.      December 29, 2020 at 11:00 a.m.




           1. The Court hereby incorporates by reference the
agreements the parties have reached concerning the limitations on
discovery as set forth in the Joint Discovery Plan [Dkt. No. 37].

           2. For any depositions requiring interpreters or
translators, the depositions shall be scheduled for a minimum of
10.5 hours.   To the extent that interpretation or translation
during any particular deposition necessitates additional time the
parties shall meet and confer about the amount of additional time
or present the disagreement to the court for resolution. In any
event said depositions shall not exceed 14 hours.

           3. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
Case 1:20-cv-03859-RMB-SAK Document 41 Filed 07/16/20 Page 3 of 3 PageID: 489



The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).

                                      s/ Karen M. Williams
                                      KAREN M. WILLIAMS
                                      United States Magistrate Judge

cc:   Hon. Renée M. Bumb
